Citation Nr: 1447765	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).
      
In August 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The Board recognizes that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  That said, claims for increased evaluations and TDIU claims may be separately adjudicated.  See id. at 454.  In this case, during the course of the appeal, entitlement to a TDIU was denied by means of a May 2013 RO decision.  The claims file does not indicate the Veteran has expressed a desire to appeal any aspect of the TDIU claim as required pursuant to 38 C.F.R. § 20.1103.  Therefore, the TDIU issue is not on appeal.

The issue of entitlement to a disability rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On August 20, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for an increased disability rating for tinnitus is requested.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability that was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased disability rating for tinnitus by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  Resolving doubt in favor of the Veteran, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated during his August 2013 Board hearing that he wished to withdraw his appeal for an increased disability rating for tinnitus.  Hence, there remain no allegations of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his claim for service connection in January 2011.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claim below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  Accordingly, the Board will proceed to a decision.  

III.  Service Connection

A.  Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2014).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


B.  Analysis

In this case, the Veteran was given a VA audiological examination for compensation and pension purposes in March 2011.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
55
60
70
80
90
LEFT
65
70
75
90
100

Speech discrimination scores were 72 percent for the right ear and 64 percent for the left ear.  The examiner gave a diagnosis of moderately severe to profound sensorineural bilateral hearing loss.

The March 2011 VA examination report supports the conclusion that the Veteran has a bilateral hearing loss disability VA compensation purposes, as he demonstrated an auditory threshold of 55 decibels in the right ear and 65 decibels in the left ear at 500 Hertz.  38 C.F.R. § 3.385 (2014).

Therefore, the question to be decided in the present appeal is whether such bilateral hearing loss is associated with the Veteran's active duty.  

With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma from the sounds of heavy vehicles, rifles, and exploding munitions while serving on active duty in Vietnam.  Significantly, the Veteran's DD Form 214 confirms that his military occupational specialty was vehicle operator, and service airman performance reports from 1969 and 1970 confirm that the Veteran served in Vietnam and Thailand as a munitions maintenance specialist assigned to work with all types of conventional munitions components and bombs.  Based on this evidence, it is clear that the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board does not dispute that he likely experienced acoustic trauma during service.

With respect to whether there is a nexus or relationship between the Veteran's current bilateral hearing loss disability and military service, the Board acknowledges that the March 2011 VA examiner opined that it was less likely as not that the claimed hearing loss was related to military service, as the Veteran showed normal hearing at enlistment and at separation with no significant shifts in threshold noted.  However, within the same report, the examiner opined that it was at least as likely as not that the Veteran's tinnitus was related to military service, and the examiner also stated that the Veteran's tinnitus was as likely as not a symptom associated with the hearing loss.  Indeed, in a March 2011 RO decision, the Veteran was granted service connection for tinnitus on the basis of the March 2011 VA examiner's opinion.

It is important to note that the Board may not rely on a medical opinion that rejects a Veteran's lay history solely because it is not corroborated by medical records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has consistently reported progressive hearing loss since his noise exposure during service.  Indeed, while the undersigned is not an audiologist, it is unclear how the same examiner could conclude that the Veteran's tinnitus was as likely as not a symptom associated with the hearing loss and that the tinnitus was as likely as not related to the Veteran's service, yet the hearing loss was not.  As such, although the March 2011 examiner is competent and credible to provide his given opinion, the opinion is assigned little probative weight due to apparent inherent contradiction.  

The Board also notes that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing in his hearing as such comes to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  

As noted, the Veteran is competent to describe his in-service noise exposure and current difficulty hearing, and the Board finds that his assertions are credible.  After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current bilateral hearing loss disability cannot be disassociated from his in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal regarding the claim for a disability rating in excess of 10 percent for tinnitus is dismissed.

Service connection for a bilateral hearing loss disability is granted.


REMAND

Concerning the claim for an increased rating for PTSD, during his August 2013 Board hearing, the Veteran stated that he was last examined by his psychiatrist in August 2013.  He testified that his psychiatrist increased his medication so as to better relieve his symptoms.  The Veteran related that his psychiatrist said that it would take a couple of weeks for the increase in medication to work, and the Veteran had not seen any difference yet.  The Veteran's spouse also related that the Veteran's psychiatric symptoms had increased in severity.

VA outpatient records dating through May 2013 have been associated with the Veteran's Virtual VA claims file.  The Board understands and appreciates the efforts of the RO to associate the most recent relevant treatment records with the claims file.  However, as the Veteran's competent testimony suggests that his psychiatric medications had been increased by his psychiatrist within the same month as his hearing, there apparently are more recent treatment records which reflect an increase in symptomatology.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the Veteran's assertions that more recent treatment records will document an increase in medication to treat his psychiatric symptoms, VA has a duty to attempt to obtain these records on remand.

Further, the Veteran's testimony that his medications had been increased by his psychiatrist, along with his spouse's statements at the August 2013 hearing reflecting that the Veteran's symptoms had worsened, indicate that the Veteran's PTSD symptoms have become more severe since his last VA psychiatric examination in November 2012.  Accordingly, the Board finds that a more contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).


Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding treatment records, to particularly include the August 2013 records from his mental health provider.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, the AMC/RO should arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.  

The entire claims file must be made available to the individual designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner is further requested to indicate if the Veteran's PTSD has resulted in total occupational and social impairment.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed, (typewritten) report.

3.  When the development requested has been completed, the case should be reviewed by the AMC/RO.  If any benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


